Citation Nr: 0022298	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-03 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bipolar disorder and 
depression.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1971 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the VARO in Muskogee which denied service connection for a 
bipolar disorder and for depression.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any chronic acquired psychiatric disability, namely a bipolar 
disorder and/or a depressive disorder, and the veteran's 
period of active duty service.  

2.  No complex or controversial medical question has been 
presented in this appeal.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic acquired psychiatric disability, namely a bipolar 
disorder and/or a depressive disorder, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

2.  The requirements for obtaining an opinion from an 
independent medical expert have not been met.  38 U.S.C.A. 
§ 5109 (West 1991); 38 C.F.R. § 20.901 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Direct service connection requires a finding that there is 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(b).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  A claim that is well grounded is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81; Moreau v. Brown, 
9 Vet. App. 389, 393 (1996).  For purposes of determining 
whether a claim is well grounded, the Board presumes the 
truthfulness of the supporting evidence.  Arms v. West, 
12 Vet. App. 188, 193 (1999); Robinette v. Brown, 
8 Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. 
West, 12 Vet. App. 477, 486 (1999).  

The service medical records reflect that the veteran was seen 
at a service department hospital dispensary in early 
November 1971 with problems adjusting.  In December 1971, he 
was referred for psychiatric evaluation.  It was noted that 
he was a 17-year old, recently divorced, individual who had 
received one Field Grade Article 15 since being assigned to 
Fort Lewis.  He had a history of marked social inadaptability 
prior to and during his tour in service.  His condition was 
described as a character and behavior disorder due to 
deficiencies in emotional and personality development of such 
a degree as to seriously impair his function in the military.  
The examiner could find no evidence of a mental disease, 
defect or derangement.  He was given a diagnosis of chronic, 
severe passive-aggressive personality, manifested by 
inability to adjust to military life, difficulty coping with 
authority, gross immaturity, manipulative suicidal gestures, 
extremely childish behavior, irresponsibility, and 
impulsivity.  A predisposition was given as a lifelong 
history of marginal social adjustment.  Discharge from 
service was recommended and was accomplished in 
February 1972.  

A review of the record discloses that by rating decision 
dated in July 1991, service connection for a passive-
aggressive personality disorder was denied on the basis that 
it was not a disease or injury within the meaning of 
applicable legislation providing for service connection.  
38 C.F.R. § 3.303(c) (1999).  

The post service medical evidence dates from June 1974 and 
reflects varying psychiatric diagnoses, including 
schizophrenia, depressive neurosis, a schizoaffective 
disorder with explosive behavior, anxiety neurosis, and a 
bipolar disorder.  However, there is no competent medical 
evidence in any of the records of a nexus between a bipolar 
disorder and/or depression diagnosed after service and the 
veteran's period of active duty service.  

At the time of his hearing in June 2000 before the 
undersigned, the veteran testified that he had psychiatric 
symptomatology during service and has had similar psychiatric 
symptoms ever since service discharge.  He therefore believes 
that his current psychiatric disability is related to 
service.  

In this case, the recent medical evidence shows varying 
psychiatric diagnoses, including a depressive neurosis and a 
bipolar disorder, mixed type.  Therefore, the first 
requirement of a well-grounded claim is satisfied.  

However, the evidence fails to show that during service or 
within one year thereafter, the veteran was treated for a 
psychosis.  Thus, the second element of a well-grounded claim 
is not present.  During service, a passive-aggressive 
personality was diagnosed.  Personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c)(1999). 

The Board acknowledges that continuity of symptomatology may 
provide a basis for establishing service connection.  
However, the provisions of 38 C.F.R. § 3.303(b) do not 
relieve a veteran of the burden of providing a medical nexus 
in order to establish a well-grounded claim.  Rather, a 
veteran diagnosed with a chronic acquired psychiatric 
disorder must still provide a medical nexus between the 
current disorder and the reported continuous symptomatology.  
Voerth v. West, 13 Vet. App. 117, 120 (1999); McManaway v. 
West, 13 Vet. App. 60, 66 (1999).  Thus, in this case, the 
third element of a well-grounded claim is absent.

The claims folder contains no evidence or assertion that the 
veteran is a trained medical professional.  Therefore, as a 
lay person, while he is competent to relate and describe 
symptoms, he is not competent to offer an opinion on matters 
that require medical knowledge, such as a determination of 
etiology.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the veteran's personal opinion that he has a 
chronic acquired psychiatric disability which is related to 
service does not constitute competent medical evidence 
required to establish a well-grounded claim.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a bipolar disorder and/or depression.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486.  

If the veteran wishes to complete his application for service 
connection for a chronic acquired psychiatric disability, 
namely a bipolar disorder and/or depression, he should submit 
competent medical evidence that establishes a plausible 
relationship between any current chronic acquired psychiatric 
disability and active duty service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80.  

The Board has also considered the request made at the hearing 
that an opinion be obtained from any independent medical 
expert, but has determined that no such opinion is needed 
since no complex or controversial medical question has been 
presented in this appeal.  38 C.F.R. § 20.901(d) (1999).  



ORDER

Service connection for a chronic acquired psychiatric 
disability, namely a bipolar disorder and/or depression is 
denied.  



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

	



 
- 7 -

- 6 -


